Citation Nr: 1214279	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  09-46 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Missouri Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The evidence clearly and unmistakably shows that the Veteran had a right knee disability that existed prior to service.

2.  The evidence clearly and unmistakably shows that the preexisting right knee disability was not aggravated during service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in February 2009 discussed the evidence necessary to substantiate the Veteran's claim.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  He was invited to submit or identify evidence supportive of his claim.  This letter also discussed the manner in which VA determines disability ratings and effective dates.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect VA's duty to assist, the Board notes that VA treatment records have been associated with the claims file.  The record also includes service treatment records.  The Veteran has also been afforded a VA examination, and the Board finds that the examination provides an adequate basis on which to decide this claim.  The Board notes that the examiner reviewed the record, interviewed the Veteran, and performed an appropriate examination prior to providing his conclusions.  The report of record is thorough and consistent with contemporaneous treatment records, and provides the information necessary to decide the claim.  Neither the Veteran nor his representative has identified any additional evidence that might support the claim, and the Board is also unaware of any such evidence.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

As an initial matter, the Board notes that the Veteran is not shown to have participated in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.  

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a Veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  VA may favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

The Veteran contends that his right knee disability was aggravated by service.  Service treatment records indicate that on pre-processing examination in October 1968, the Veteran reported that he had undergone arthrotomy of his right knee.  Upon reporting for recruit training, the Veteran reported a history of cartilage removal in his right knee in 1964.  He complained of pain on standing.  The provider indicated that the current examination was unremarkable.  Subsequently in January 1969, the Veteran reported that he had cartilage removal in 1967 after a basketball, and had experienced periodic pain and swelling since then.  He presented with pain and mild effusion.  He complained of morning stiffness and noted that he had experienced some giving way of his knee with marching or walking.  The final diagnosis was non-ossifying fibroma with fibrous cortical defect and mild chondromalacia patellae; the provider noted that it had existed prior to service.  

The Veteran met a medical board in March 1969.  The report of that board notes that the Veteran was admitted to the sick list in February 1969 with the diagnosis of chondromalacia, right patella, existed prior to enlistment.  The Veteran was noted to state that he had injured his right knee playing basketball in 1964, and that in 1967 he had removal of the cartilage of his right knee.  He also stated that he had experienced intermittent pain and swelling since then.  The Board noted that the Veteran did mention the condition at the time of enlistment and that there were no objective findings on examination of the right knee.  It indicated that on commencement of recruit training, Receiving and Outfitting was notified of the condition and the Veteran was referred to the medical evaluation unit and then to the orthopedics department.  X-ray examination was noted to reveal a non-ossifying fibroma or fibrous cortical defect of the posterior-medial right femoral supercondylar area.  Physical examination was completely within normal limits except for mild suprapatellar crepitation and pain over the suprapatellar area.  The consultant recommended separation.  The board agreed and recommended discharge, finding that the Veteran was incapacitated for further duty in the naval service.  The board concluded that the diagnosis of chondromalacia patella that it existed prior to service.  It further concluded that the Veteran did not meet the minimum standards for enlistment or induction, that he was unfit for further naval service by reason of physical disability, and that the physical disability was  neither incurred in nor aggravated by a period of active military service.  

A VA examination was conducted in April 2009.  The Veteran's history was reviewed.  The examiner noted that shortly after reporting for active duty the Veteran began to have problems with his knee.  He indicated that there was no mention of any specific injury or traumatic event.  The Veteran reported that following service, he continued to have intermittent problems with his right knee but did not seek formal medical evaluation or definitive treatment.  He denied current uses of medications or ambulatory assistive devices.  He endorsed swelling and occasional buckling.  Examination revealed a well-healed, nontender medial parapatellar scar.  The impression was postoperative right medial meniscectomy.  The examiner stated that the Veteran had a bad knee prior to entering service and that normal activities of basic training aggravated his symptoms but did not in any way affect the underlying problem.  He concluded that the right knee problem was in no way affected by the Veteran's two months of active duty in 1969.

Having reviewed the record, the Board has determined that service connection is not warranted.  As indicated, the Veteran's history of knee surgery was noted during his pre-processing examination.  However, physical examination at that time was apparently unremarkable.  Given the negative clinical findings, the Board concludes that, despite the clear history of surgery noted at the time, a condition was not noted at entry for the purposes of 38 U.S.C.A. § 1111.  Therefore, the presumption of soundness applies.  Nevertheless, given that the Veteran himself reported on enlistment examination that he had undergone surgery on his right knee prior to service, the fact that such history was again noted when he first complained of knee pain within days of starting his recruit training, the findings of the medical board that he had a preexisting disability, and the concurring opinion of the VA examiner that he had a preexisting disability, the Board finds that there is clear and unmistakable evidence that a right knee disability preexisted service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  

The Board further notes that, as set forth in VAOPGCPREC 3-2003, in order to rebut the presumption of soundness, there must also be clear and unmistakable evidence that the disorder was not aggravated during service.  In this regard, the medical board in 1969 accepted the Veteran's report of injury and treatment prior to service, as well as his report of intermittent symptoms since that time.  The board then concluded that the disability preexisted service and was not aggravated thereby.  The April 2009 VA examiner reviewed the Veteran's history and conducted a full examination before concluding that the symptoms underwent a temporary worsening during service, but that the underlying disability was not aggravated by his short time in service, and that his current complaints are the result of the natural progression of the disorder.  In light of this evidence, the Board concludes that there is clear and unmistakable evidence that the Veteran's right knee disability preexisted service and was not aggravated thereby and, therefore, the presumption of soundness is rebutted.  The Board finds further, that a discussion of whether the presumption of aggravation has been rebutted in this case under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b) is unnecessary as the Board has found by clear and unmistakable evidence that the Veteran's right knee disability was not aggravated by service in order to conclude that there was a preexisting disorder.  VA's General Counsel found that such a conclusion would necessarily be sufficient to rebut the presumption of aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).  Id.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection.

Furthermore, the Board acknowledges the Veteran's own contention that his right knee disability was aggravated as a result of his active duty service.  Certainly, he is competent to describe experiencing right knee symptoms during and since service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran's description of the progression of his symptoms is not inconsistent with the VA examiner's finding that his symptoms underwent a temporary worsening during his military training, but not a permanent one, and that the symptomatology experienced since that time represents the natural progression of the disorder.  In this regard, the Board notes, while the Veteran as a lay person is competent to report his symptomatology, he has not been shown to be capable of making medical conclusions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007);  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Thus, while the Board has considered the lay statements of the Veteran with respect to determining his symptomatology during and since service, the Board finds that he is not competent to opine as to what degree that history of symptomatology is the result of a permanent aggravation during service or the natural progression of the disorder.  On that question, the Board finds the opinion of the April 2009 VA examiner to be the only competent and probative evidence of record.  As noted, the VA examiner considered the Veteran's statements, but also considered his documented medical history, the nature of the underlying knee disability, and the results of the interview and examinations in rendering the above-discussed opinion.

In summary, the competent and probative medical evidence of record does not show that his right knee disability was permanently aggravated by active service.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for an acquired psychiatric disorder must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a right knee disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


